Citation Nr: 1705903	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for an increased compensable disability rating for service-connected bilateral hearing loss.  

The Veteran presented testimony at a January 2016 hearing held in Oakland, California, before the undersigned Veterans Law Judge (VLJ) who is rendering the determination in this case.  A transcript is of record. 

In March 2016, the Board remanded the issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss for further development.  The case has since been returned to the Board for appellate review.

The RO denied the Veteran's petition to reopen the issue of entitlement to service connection for diabetes mellitus in an April 2016 rating decision; the Veteran appealed in September 2016. 

The issue of whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the pendency of the appeal period, the evidence demonstrates, at worst, a Level II hearing impairment of the right ear and a Level II hearing impairment of the left ear; the Veteran's decreased hearing acuity has manifested in difficulty hearing certain voice ranges and distinguishing between particular sounds, particularly when he cannot see the speaker's lips or they are distraught and not speaking clearly, none of which are found to be exceptional or unusual manifestations of a hearing loss disability such as would render the available schedular ratings inadequate.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A predecisional letter, sent in September 2009, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.   

The duty to assist the Veteran has also been satisfied with regard to this claim.  All available relevant evidence pertinent to the issue decided below is in the claims file, including the Veteran's VA treatment records, private records of audiological testing, and lay statements in support of the Veteran's claim.  

Additionally, the Veteran was afforded the opportunity to present testimony before the undersigned VLJ, and did so in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and the Veteran discussed his medical treatment and the functional effect of his disability, to include its effect on his usual occupation.  The Veteran was assisted at the hearing by an accredited representative from the California Department of Veterans Affairs.  The representative and the undersigned VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has further not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). 

The Veteran was afforded VA examinations with respect to his claim for a compensable evaluation for his service-connected  bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The most recent VA audiological examination was provided in August 2016, pursuant to the Board's March 2016 remand directives.  The examiner provided the medical information necessary to address the rating criteria at issue and commented that the Veteran's hearing loss does not impact the ordinary conditions of daily life.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The August 2016 VA audiological examination is therefore found to be adequate, and to substantially comply with the Board's remand instructions.  Although evidence was presented at the Board hearing indicating that the Veteran's hearing loss disability does have affect his understanding ability and occupational functioning, the Board finds that the testimony sufficient to allow the Board to consider the functional effects of the Veteran's hearing loss disability, and remand for an examiner to document such effects is unnecessary and unlikely to result in any new information. 

Neither the Veteran nor his representative have alleged, and the evidence of record does not otherwise indicate, that the Veteran's service-connected hearing loss disability has increased in severity since the most recent VA examination.  Accordingly, remand for a more-recent examination, prior to the Board's adjudication of the present appeal, is found to be unnecessary.  See 38 C.F.R. § 3.159 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (noting that VA need not provide a new examination due to the passage of time alone, without an allegation of worsening).

The Board acknowledges that in its March 2016 remand instructions, the AOJ was directed to contact the private audiology clinic that performed the August 2009 audiometric testing, and to request that they translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz and report them in numerical rather than graphical form, and provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.  It appears that following the remand, the AOJ simply obtained an additional copy of the private audiological records, but did not procure an explanation from the private facility answering the specific inquiries presented by the Board.  

The Board has determined that further remand to ensure exact compliance with the remand request is unnecessary, as the information to be obtained has no real possibility of substantiating the Veteran's claim, and would only further delay this matter.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The interpretation of a graphical audiogram is a finding of fact that may be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In this instance, the Board finds that the graphical representation is clear and can be interpreted, as the audiogram includes a key for the graphical results.  Additionally, while it remains unclear whether the speech discrimination scores recorded were the result of speech discrimination testing utilizing the Maryland CNC word list, as is necessary per regulation for rating a hearing loss disability for service-connection benefit purposes, even assuming that such was used, the scores recorded would not correspond to a higher rating under Diagnostic Code 6100.  Therefore, as the Veteran will suffer no prejudice as a result of any failing to obtain this information, the Board may proceed with adjudication at this time.
  
Accordingly, the Board finds that there is adequate medical evidence of record to make a determination on the appeal, and additional development by way of additional examination or request for further information regarding medical records would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that VA has fulfilled its duty to assist the Veteran with regard to the appeal seeking a compensable evaluation for bilateral hearing loss.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Bilateral Hearing Loss 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2015). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

IV.  Background and Analysis

The Veteran contends that he is entitled to a higher disability rating for his service-connected bilateral hearing loss disability, given the extent of his diminished hearing acuity and its effect on his employment as a psychotherapist.

A report of August 2009 private audiometric testing includes pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
15
10
45
60
65
 45
LEFT
20
15
45
75
70
 51

Speech audiometry revealed speech recognition ability of 88 percent for each ear.  Assuming that the Maryland CNC speech recognition test was utilized, these scores correlate to a Roman Numeral II for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The Veteran underwent audiological evaluation in connection with a December 2009 VA Compensation and Pension examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
10
10
45
65
70
48
LEFT
10
10
40
60
70
45 

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear, using the Maryland CNC speech recognition test. These scores correlate to a Roman Numeral I for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The examination report indicates that the hearing loss disability did not have any significant effects on the Veteran's occupation and no effects on usual daily activities.  

A September 2011 VA audiology note indicates that the Veteran was a new hearing aid user.  He was noted to work as a therapist, and the note states that with the use of the hearing aids, his trouble hearing female clients was much improved and his ability to hear over the telephone was better.

At the January 2016 Board hearing, the Veteran testified that his hearing aids help him in some ways and interfere in others.  He stated that as a psychotherapist, he has to listen to people to do his job, and certain voice ranges, particularly those that are higher and softer, are difficult for him to hear.  He also described difficulty distinguishing between certain sounds (P, C, T, and F and S).  The Veteran described difficulties understanding messages on his answering machine, noting that he regularly watches people's lips to assist him in understanding their speech.  He stated that he will often have his wife listen to and take notes for messages he cannot understand.  The Veteran's wife testified that the Veteran could not hear certain high pitch sounds, such as a warning alarm in the garage.  She indicated that she and her husband sometimes conduct couple's counseling together, and she sometimes has to translate for him to let him know what was just said.  The Veteran's wife noted that sometimes people are distraught and do not speak very clearly during these sessions, and stated that the Veteran's hearing difficulties interferes with their work on a daily basis.

Pursuant to the Board's March 2016 remand instructions, the Veteran was provided with another VA audiological examination in August 2016.  Audiometric testing was conducted, and pure ton thresholds, in decibels, were as follows:  




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
20
25
65
75
80
 61
LEFT
20
30
60
75
80
 61

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear, using the Maryland CNC speech recognition test. These scores correlate to a Roman Numeral II for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The examiner wrote that the Veteran's hearing loss disability does not impact the ordinary conditions of daily life. 

As discussed in greater detail above, the objective audiometric findings from pure tone and Maryland CNC speech discrimination testing conducted over the entirety of the relevant appeal period demonstrate, at worst, a hearing impairment corresponding to Roman numeral II for the right ear and Level II for the left ear under Tables VI of 38 C.F.R. § 4.85.  See also, 38 C.F.R. § 4.86.  Applying these scores to Table VII of  38 C.F.R. § 4.85 demonstrates entitlement to a 0 percent, or a noncompensable, disability rating under VA's Schedule for Rating Disabilities.  The evidence thus demonstrates that the Veteran's hearing loss does not meet the criteria for a compensable disability rating on a schedular basis under Diagnostic Code 6100 at any point during the relevant appeal period.  

The Board has also considered whether a compensable evaluation may be awarded on an extra-schedular basis.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's decreased hearing acuity would be more-appropriately evaluated under a different diagnostic code.  The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations.  The evidence demonstrates that the Veteran has difficulty hearing and understanding speech that is of a higher pitch and/or soft.  He also has problems understanding when his patients are distraught and are not speaking clearly, or when their voices are played over an answering machine because he cannot see their faces to read their lips.  The Board finds these symptoms and outcomes neither exceptional nor unusual of a hearing loss disability, and finds them be sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate.  The Board further notes that even if such were found to be unusual or exceptional in type or degree, although the Veteran's hearing loss disability has resulted in some occupational difficulties, such do not rise to a degree as would correspond to "marked interference with employment" and the disability picture does not otherwise exhibit other related factors such as frequent hospitalization.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has previously been awarded service-connection for tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due, either solely or in part, to the disability for which an increased rating is sought. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss, either alone or in combination with one or more of his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  While the Board acknowledges that the Veteran and his spouse have asserted that the Veteran's hearing loss disability has a negative effect on his daily occupational functioning, the record demonstrates that the Veteran continues to be employed, and there has been no contention that it renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with his claim for entitlement to a compensable disability rating for bilateral hearing loss. 

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable evaluation for bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran's petition seeking to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent, on the basis of submission of new and material evidence was denied by the RO in an April 2016 rating decision.  The Veteran filed a timely Notice of Disagreement in September 2016.  As the record does not reflect that the AOJ has responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing these issue, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following action:

After conducting any necessary development, readjudicate the Veteran's petition to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent, on the basis of submission of new and material evidence, and issue a Statement of the Case addressing the issue.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


